Title: John Adams to Abigail Adams, 20 July 1777
From: Adams, John
To: Adams, Abigail


     
      Phila. July 20th. 1777
     
     The little masterly Expedition to Rhode Island has given Us, some Spirits, amidst our Mournings for the Loss of Ti. Barton conducted his Expedition with infinite Address and Gallantry, as Sir Wm. has it. Meigs and Barton must be rewarded.
     Although so much Time has elapsed since our Misfortune at Ti, We have no particular Account from General Schuyler or Sinclair St. Clair. People here are open mouthed, about the Disgrace and Disaster in that Quarter, and are much disposed to Censure.—For my Part I suspend my Judgment, untill I know the Facts. I hope the People with you will not be too much dejected at the Loss. Burgoine is a wild Man, and will rush into some inconsiderate Measures, which will put him in our Power, but if not, his Career will be stopped.
     The Loss of so many Stores is more provoking than that of the Post.
     Before this reaches you, I hope you will be happy in the Embraces of a little female Beauty. God bless her. Pray let me continue to hear from you, every Week. When you cant write, make some other Pen do the Duty.
     We have had here a few hot days, when Fahrenheits Mercury was at 88, but the Weather has in general been very cool. Such a July was scarcely ever known, which is a fortunate Circumstance for the Health of our Army.
     We have The four Months of August, September, October and November, before Us, for the Armies to Act in. There is Time enough to do a great deal of Business. I hope, that the Enemy will not do so much Mischief as last Year, altho their Exploits then have not done them much Good, nor the united States as a Community, much harm.
     The Examples of Meigs, and Barton, will be followed I hope, by Numbers. The Subtlety, the Ingenuity, the Activity, the Bravery, the Prudence, with which those Excursions were conducted, are greatly and justly admired.
     Connecticutt has the Honour of one, Rhode Island of the other.—Will Mass. be outdone?
    